Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. 
The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 

With regards to Applicant's arguments pertaining to §101:
Applicant cites to the McRO case and makes an argument under Step 2B: 1) first asserting that "examiner is reminded that the improvement of the functioning of a computer is not necessarily required to show that an invention constitutes significantly more than an abstract idea;" 2) attempts to draw an analogue between Applicant's invention and that of McRO stating that in McRO the "claims eligible were Claimed rules, not the use of the computer, that improved the existing technological process by allowing the automation of further tasks;" and 3) then concludes by arguing that "the recitation of allowing a user to record a unique message on the code if desired, which contrasts with receipt of a generic code tailored to no specific use as is common in the art... constitutes a similar improvement to a technological process."

Examiner disagrees with Applicant's arguments and analysis. 

First, it should initially be noted that the current controlling guidance on examining claims under §101 is based on the "2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG)" published in the Federal Register 1/7/2019, and although useful, caselaw such as the opinion rendered in McRO is not controlling.
However, with that said, Examiner still disagrees with Applicant's assessment of McRO with respect to Applicant's invention.  For instance, the invention of McRO, and the reasons why it was held 

This considerably different than Applicant's invention.  First, it should be noted that no such similar type of technical limitations are being forced onto Applicant's inventive method as Applicant has chosen to claim.  Second, and perhaps more importantly, the method/process that Applicant describes is not one that is fundamentally different than how a human would or would not perform if a human were to perform a similar task.  For instance, Applicant's invention is just claiming what are essentially just the generic steps of: linking code to a resource (e.g. similar to a human associating an item to something, like a key to lock/door); storing content received (e.g. humans store content); conveying information for display (e.g. humans display conveyed information); tracking the code (e.g. humans monitor and track data as well); and recycling the code (e.g. humans reuse items as well).  Again, in McRO, both humans and the invention in McRO performed the same/similar task of lipsyncing.  But the big difference is that the actual process of how McRO performed that lipsynching was vastly different 
Lastly, with respect to Applicant's assertion of "allowing a user to record a unique message" onto the barcode, is not something that is at all a technical or technologically centered step resulting in the improvement of a computer.  In fact, a user adding messages, or other such data, to a barcode, is much more of a human centered method of activity, compared to a computer or technological one.  For instance, adding to a barcode's characters or image is almost completely analogous to a human writing recognizable letters or characters on paper or some other item.  In fact, humans can even learn to recognize and read basic barcode spaces and bars to determine what it says (generally the numbers).  A barcode is nothing more than any other written language, and adding to or altering the characters of a barcode is a certain method of human activity, wherein Applicant is just taking a concept that already exists outside of computer technology and simply applying it to a computer environment.  None of this is considered to be an improvement to the computers or computer technology itself.



With respect to Applicant's arguments pertaining to §103:

	It should first be noted that Applicant has both: 1) made several arguments that the currently cited prior art does not teach certain limitations; and 2) also amending the claim language to add a significant new limitation, while filing under the AFCP2.0 program. 


	Examiner has opted to consider Applicant’s amendment under the AFCP 2.0 program, and as such, has conducted a search  wherein prior art was found that discloses and teaches features such was limitation Applicant has added in the amendment, as well as the features that Applicant argues is not taught in the prior art.  
Since the newly searched for and found prior art teaches those features, this essentially renders Applicant’s arguments moot.  However, this should not be interpreted to mean that Examiner agrees that the previously cited prior art does not teach these features.  In fact, it is the opposite.  For example, Applicant argues that prior arts Kent, Stoll, and Ionescu does not teach “tracking the code based on its originator, recipient, or other targeted party.”  However, all three prior arts do disclose at least some level of tracking, and Ionescu appears to disclose that the tracking is based on this particular criteria.  For example, Ionescu states things such as: “Certain embodiments may provide users with the ability to access, create, and/or track messages from a user's device through communication tags 32” (paragraph 0031); “ In some embodiments, the smart phone application may include the ability to record message 42 and upload it to order processor B. In some instances, the smart phone application may communicate with order processor B to determine if the user is the sender or the recipient. For example, order processor B may track the number of times that a QR code is accessed. The smart phone application may also be able to display message 42 or otherwise present information to the user.” (paragraph 0041); and “Association between the merchant identifier and the QR code enables billing track the number of transactions performed for each merchant. For example, billing logic 432 may track the number of QR codes that are generated for a particular merchant and/or the number of messages 42 that are accessed by recipients of gifts purchased from the merchants.” (paragraph 0054).
Thus, Examiner is not agreeing that the previously cited prior arts do not teach or disclose all of these limitations.  However, as part of the AFCP 2.0 program a prior art search was performed, and in the time allotted it, it does appear that a “better” prior art may have been found.  For instance, please see prior art reference:
Clark et al. 	Pre-Grant Publication	2012/0234907	(hereinafter Clark)

Prior art Clark appears to teach or disclose nearly all of the steps of the claimed in independent claim 1, including the newly amended and added limitation, but for the one exception of the “track[ing]” limitation which it does not seem to disclose.  For instance, please see the following citations which teach or disclose the listed elements of the claimed steps:
Linking a code to a network accessible resource… (paragraphs Abstract; 0003; 0010; 0014; 0017; 0019; 0023; and Fig. 4)
Storing content received from first and second computing devices on the resource…. (paragraphs 0003; 0018; 0022; and claims 1-5)
Convey, for display on a display of a third computing device, the content… (0003; 0018)
Recycle the code based on temporal characteristics (paragraphs Abstract, 0003; 0023)

Thus, it would have been obvious to have combined prior art Clark into the combined system of previously cited combination Kent, Stoll, and Ionescu, to have included being able to recycle and/or reuse the same QR/Barcodes to perform other actions (such as linking to something different), as this 
In addition, it should also be mentioned that it even appears that prior art Clark in combination with just Ionescu is capable of teaching or disclosing all of the claimed limitations (at least with respect to independent claim 1).  However, this determination could not be fully made in the time allotted in the AFCP 2.0, and therefore is not relied upon, instead relying upon the above mentioned combination of prior arts Kent, Stoll, Ionescu, and Clark.  In addition, a couple other seemingly relevant prior art references were found as well.  They are listed below.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHU WAI TUNG		WO2013034951
Discloses expiring and one-time use barcodes for fraudprevention
Lenderking		US2006/0047570
Also discloses expiring codes to prevent fraud and other limitations
Graef			US 9,004,352
Discloses recycling/reusing barcodes that can be linked to multiple network resources

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/               Examiner, Art Unit 3682                                                                                                                                                                                         


/WASEEM ASHRAF/               Supervisory Patent Examiner, Art Unit 3682